160 Ga. App. 18 (1981)
286 S.E.2d 309
BANKS
v.
ROYAL GLOBE INSURANCE COMPANY et al.
62003.
Court of Appeals of Georgia.
Decided September 21, 1981.
Rehearing Denied October 13, 1981.
*19 O. L. Crumbley, Charles R. Free, for appellant.
R. Napier Murphy, John T. McGoldrich, Jr., for appellees.
SOGNIER, Judge.
This appeal is from an order of the superior court reversing an award of the State Board of Workers' Compensation. The superior court found that there was no evidence to support the award of the board. We reverse and affirm the award.
After a close review of the record, we find that there was sufficient evidence for the board to find that appellant's work-related injury aggravated a prior spinal condition that was not diagnosed until after the injury. A finding of fact by the board, when supported by any evidence, is conclusive and binding upon the court, and a judge of the superior court does not have authority to set aside an award based on those findings of fact. Howard Sheppard, Inc. v. McGowan, 137 Ga. App. 408, 410 (224 SE2d 65) (1976); Lott v. Swift & Co., 157 Ga. App. 152 (276 SE2d 664) (1981). Thus, it was error for the superior court to reverse the award.
Judgment reversed. Shulman, P. J., and Birdsong, J., concur.